Citation Nr: 1626383	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  06-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent prior to March 12, 2012, for right knee instability.

4.  Entitlement to a rating in excess of 20 percent on and after March 12, 2012, for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In the April 2014 and the May 2015 remands, the Board directed that the Veteran be provided with a VA examination in order to assess the severity of his three, separate, service-connected right knee disabilities.  The Board specifically and clearly requested that the examiner "separately address the nature and severity of each of the Veteran's three service-connected right knee disabilities."  Moreover, the Board requested that the examiner separately address the effects the three disabilities have on the Veteran's daily functioning and work or work-like functioning.  Further, the Board directed that the examiner attempt to distinguish the disabling effects and functional impairment caused by the Veteran's three service-connected right knee disabilities from those associated with his nonservice-connected disabilities, namely, residuals of crush injury to right foot, blackouts, seizures, diabetes, high blood pressure, sleep apnea, and reflex sympathetic dystrophy.  In addressing these questions, the examiner was directed to provide a thorough rationale for any conclusions.
In December 2015, the Veteran underwent a VA examination, by a physician's assistant, which included a clinical evaluation.  In relevant part, the examiner reported that he was "unable to separate the severity and effects of the Veteran's three service-connected right knee disabilities as they all contributed to chronic right knee pain."  No further rationale was provided.   

Consequently, the Board finds that the December 2015 VA examination is inadequate and, thus, a remand is required in order to provide the Veteran with another examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for an appropriate VA examination, by a physician with the appropriate expertise, to determine the current severity of his service-connected (a) residuals of right knee meniscectomy (b) right knee osteoarthritis, and (c) right knee instability.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results must be expressed in degrees with use of a goniometer, and standard ranges must be provided for comparison purposes.  

If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, instability, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.

The examiner MUST SEPARATELY ADDRESS the nature and severity of each of the Veteran's three service-connected right knee disabilities.  Likewise, the examiner MUST SEPARATELY ADDRESS the effect on daily functioning and on work or work-like functioning of each of the Veteran's three service-connected right knee disabilities.  

In so doing, the examiner must address whether disabling effects of other nonservice-connected diseases or disabilities, to include residuals of crush injury to the right foot, blackouts, seizures, diabetes, high blood pressure, sleep apnea, and reflex sympathetic dystrophy, are differentiable from the disabling effects of the Veteran's service-connected right knee disabilities.  If they are differentiable, then the examiner must so state, and must then address the disabling impacts of only the service-connected right knee disabilities.  If they are not differentiable, the examiner must state how or to what extent the service-connected and nonservice-connected disabilities are not differentiable, and then the examiner must combine impairment of the service-connected and nonservice-connected disabilities, to the extent that they are not differentiable.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
  
2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  THE VA EXAMINATION REPORT OBTAINED MUST BE REVIEWED BY THE RO TO ENSURE THAT IT IS IN COMPLETE COMPLIANCE WITH THE DIRECTIVES OF THIS REMAND.  IF THE REPORT IS DEFICIENT IN ANY MANNER, THE RO MUST IMPLEMENT CORRECTIVE PROCEDURES.

4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

